Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, US Patent Application Publication 2008/0082806 (hereinafter Yoshida) in view of Hakenes et al., “A Novel Low-Power Microprocessor Architecture” (hereinafter Hakenes).
	Regarding claim 1, Yoshida teaches:
A method, comprising: loading, by a processor, an address of a subroutine into a subroutine address register (see e.g. para. [0005], [0019], [0024], [0034-5]), wherein the 
Yoshida fails to explicitly teach using the match signal to indicate validity.
Hakenes teaches tracking the validity of subroutine code within subroutine storage (see e.g. pg. 144 section 3).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Yoshida and Hakenes to indicate the validity of code stored in subroutine storage. This would have ensured valid data was operated on to improve the reliability and accuracy of processing.
	Regarding claim 2, Yoshida in view of Hakenes teaches or suggests:
The method of claim 1, wherein: the subroutine storage includes a plurality of cache blocks, wherein a first cache block is configured to store instructions for the subroutine (see e.g. Hakenes pg. 144 fig. 5).
Regarding claim 3, Yoshida in view of Hakenes teaches or suggests:

Regarding claim 4, Yoshida in view of Hakenes teaches or suggests:
The method of claim 3, further comprising: setting, by the processor, the flag to indicate that the subroutine address register has been loaded with the address of the subroutine (see e.g. Yoshida para. [0019-20], [0024], [0034-5]).
Regarding claim 5, Yoshida in view of Hakenes teaches or suggests:
The method of claim 3, wherein: the flag is set in response to loading the address of the subroutine into the subroutine address register, retrieving instructions of the subroutine from a memory, and storing the instructions of the subroutine in the subroutine storage (see e.g. Yoshida para. [0019-20], [0024], [0034-5]).
	Regarding claim 6, Yoshida in view of Hakenes teaches or suggests:
The method of claim 1, wherein: the validity indicator includes a register (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).
Regarding claim 7, Yoshida in view of Hakenes teaches or suggests:
The method of claim 6, wherein: the register includes a subroutine address register index value indicating that the subroutine is stored in the subroutine storage (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).
Regarding claim 8, Yoshida in view of Hakenes teaches or suggests:
The method of claim 1, wherein: the processor retrieves at least the portion of the subroutine instruction from the subroutine storage based on a pointer to subroutine instruction words in the subroutine storage (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).

The method of claim 8, wherein: the pointer provides the subroutine instruction words at a destination location for execution in response to a conditional construct (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).
	Claims 10-15 are rejected for reasons corresponding to those given above for claims 1-9.
Claims 16-20 are rejected for reasons corresponding to those given above for claims 1-9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘105 patent have substantially similar scope to their claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183